PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,051,508
Issue Date: 6 Jul 2021
Application No. 16/381,348
Filing or 371(c) Date: 11 Apr 2019
For: APPARATUS AND METHOD FOR PRESERVING MUCOSA

:
:
:     REDETERMINATION OF PATENT
:     TERM ADJUSTMENT	
:
:



This is a decision on patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed January 6, 2022, requesting correction of the patent term adjustment (“PTA”) from 124 days to 141 days.1  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 141 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 141 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 141 + 0 + 0 – 0 – 0 = 141 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 141 days.  






Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction




    
        
            
        
            
    

    
        1 This  request is timely filed. Petitioner submitted a $2320 fee for a four-month extension of time for response on January 6, 2022.